UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

GINA MARIE DINAPOLI

                  Plaintiff,            No. 6:17-cv-06760-MAT
    -vs-                                DECISION AND ORDER

NANCY A. BERRYHILL, Acting
Commissioner of Social
Security,

                  Defendant.




INTRODUCTION

     Gina Marie DiNapoli (“Plaintiff”), who is represented by

counsel, brings this action pursuant to the Social Security Act

(“the   Act”),    seeking      review   of   the     final   decision   of   the

Commissioner     of   Social    Security     (“the    Commissioner”)    denying

Plaintiff’s application for Disability Insurance Benefits (“DIB”).

This Court has jurisdiction over the matter pursuant to 42 U.S.C.

§ 405(g). Presently before the Court are the parties’ motions for

judgment on the pleadings pursuant to Rule 12(c) of the Federal

Rules of Civil Procedure. Dkt. #11, 16.

BACKGROUND

  A. Procedural History

     Plaintiff filed an application for DIB on October 7, 2014,

alleging disability beginning April 16, 2013 based on severe

anxiety, depression, panic disorder, migraines, and irritable bowel
syndrome with possible Crohn’s disease. Administrative Transcript

(“T.”) 197-98. Plaintiff’s application was initially denied on

February 10, 2015, and Plaintiff filed a timely request for a

hearing before an Administrative Law Judge (“ALJ”). T. 95-102.

       Plaintiff appeals from the July 27, 2016 decision of the ALJ

which, following a video hearing during which Plaintiff testified

with counsel and a Vocational Expert also testified, found the

claimant not disabled from April 16, 2013 through the date of the

decision. T. 74-94. On September 11, 2017, the Agency’s Appeals

Council     denied     Plaintiff’s     request   for    review    and   the   ALJ’s

decision thus became the final decision subject to judicial review.

T. 1-7.

       The issue before the Court is whether the Commissioner’s

decision     that      Plaintiff   was    not    disabled    is    supported     by

substantial evidence and free of legal error. 42 U.S.C. § 405(g);

Beauvoir v. Chater, 104 F.3d 1432, 1433 (2d Cir. 1997).

     B. The ALJ’s Decision

       The ALJ followed the five-step sequential evaluation process

as    set   out   by    the   Social     Security      Administration.    20    CFR

404.1520(a)(4). The first step of the evaluation is whether the

Plaintiff has engaged in substantial gainful activity. Id. at (i).

If an individual engages in substantial gainful activity, that

individual is not disabled regardless of the severity of physical

                                          2
or mental impairments. While the Plaintiff worked after the alleged

disability onset date, the Plaintiff only worked part-time, and

Plaintiff’s yearly and quarterly earnings did not exceed the amount

required    to     be   “substantial”       under   the   regulations.        20   CFR

§ 404.1574.

     Under the second step of the analysis, the ALJ found Plaintiff

suffered from the following severe impairments: degenerative disk

disease of the lumbar spine, irritable bowel syndrome, major

depressive    disorder,     and     panic    disorder.     T.    79;    see   20   CFR

404.1520(a)(4)(ii).         Under    the      regulations,       “severe”      means

significantly limiting the individual’s ability to perform basic

work activities. 20 C.F.R. § 404.1522. The ALJ did not find the

Plaintiff’s asthma or headaches to be “severe.” T. 79.

     Under step three, the ALJ determined that Plaintiff did not

have an impairment or combination of impairments that met or

equaled the severity of the impairments listed in 20 CFR Part 404,

Subpart P, Appendix 1. See 20 CFR 404.1520(a)(4)(iii). The ALJ

noted   a   mild    restriction     in   activities       of    daily   living     due

primarily to physical impairment, moderate difficulties in social

functioning, moderate difficulties in concentration, persistence,

or pace, and no episodes of decompensation. T. 80-81.

     After carefully considering the record, the ALJ found that the

Plaintiff    retained     the   residual      functional       capacity   (RFP)     to

                                         3
perform light work as defined in 20 CFR 404.1567(b). The Plaintiff

could occasionally climb ramps and stairs; never climb ladders,

ropes, or scaffolds; occasionally stoop, kneel, crouch, and crawl;

perform    simple,   routine,    repetitive   tasks;   and    occasionally

interact with supervisors, coworkers, and the public. T. 81-88.

Based on these findings, the record, and particularly the testimony

of the Vocational Expert, the ALJ found at step four that the

Plaintiff was unable to perform any past relevant work. T. 88; see

20 CFR 404.1520(a)(4)(iv).

     Taking into consideration Plaintiff’s age, education, work

experience, and RFP, however, the ALJ found at step five that there

are jobs that exist in significant numbers in the national economy

that the Plaintiff could perform, e.g., laundry worker, inspector

and hand packager, and shipping and receiving weigher. T. 88-89.

Consequently, the ALJ made a finding of “not disabled.” T. 89; see

20 CFR 404.1520(a)(4)(v).

  C. Plaintiff’s Assignments of Error

     The    Plaintiff   argues    that   1)   the   ALJ’s    physical   RFC

determination was not supported by substantial evidence, and 2) the

Appeals Council failed to evaluate medical opinion evidence that

directly undermined the ALJ’s findings. Dkt. #11-1, pp. 16, 21.




                                     4
DISCUSSION

  A. Scope of Review

     A federal court should set aside an ALJ decision to deny

disability benefits only where it is based on legal error or is not

supported by substantial evidence. Balsamo v. Chater, 142 F.3d 75,

79 (2d Cir. 1998); see 42 U.S.C. § 405(g).

  B. Substantial Evidence for RFC Determination

     “Substantial evidence ‘means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003)(quoting

Curry v. Apfel, 209 F.3d 117, 122 (2d Cir. 2000)).

     The record reveals that, contrary to Plaintiff’s position, the

ALJ fully considered the two physical RFC evaluations before the

ALJ, from one-time consultative examiner, Dr. Toor, and treating

physician, Dr. Hayden, who saw Plaintiff only once before issuing

her opinion and did not examine Plaintiff’s back or treat Plaintiff

for back pain at that visit. T. 84. The ALJ properly gave both

opinions partial weight and ultimately found that the record as a

whole supported an RFC limitation to a range of light work with

additional postural limitations. T. 81-88.

     After a complete review of the record, the Court finds that

the ALJ’s assessment and opinion is well supported by the evidence

as a whole, which plainly fails to suggest greater limitations

                                 5
based on Plaintiff’s back pain. It is important to note that the

MRI study of Plaintiff’s back revealed minimal findings, and

doctors recommended no more than conservative treatment including

physical    therapy   and   non-opioid        pain   medications.   Plaintiff

conceded that the only pain treatment at the time of Plaintiff’s

hearing consisted of ibuprofen. Tr. 49. The record also reveals

that, despite Plaintiff’s back pain and other physical and mental

impairments, Plaintiff continued to work part-time as a cashier at

a gasoline service station during the claimed period of disability,

continued to raise two minor children, and performed a range of

daily household chores and other activities. T. 29, 34-35. The

Plaintiff failed to meet her burden of proving additional RFC

limitations to show that Plaintiff cannot perform the RFC as found

by the ALJ.

     Plaintiff’s argument for greater physical RFC limitations

based on the unsupported opinions of Dr. Toor and Dr. Hayden is not

supported by the record. The ALJ fully considered both opinions,

gave reasons for giving them partial weight, and properly evaluated

claimant’s RFC based on the record as a whole. In doing so, the ALJ

correctly    determined     the   RFC,       after   evaluating   the   opinion

evidence, treatment records, and testimony of the claimant in the

record.




                                         6
      The fact that the ALJ gave no more than partial weight to the

two opinions of record concerning Plaintiff’s physical condition

does not create the “evidentiary gap” claimed by Plaintiff. After

reviewing the record as a whole, the ALJ’s assessment is supported

because the record contains sufficient other evidence supporting

the ALJ’s determination and the ALJ weighed all of that evidence

when making his RFC finding. Therefore, there was no gap in the

record.

      The ALJ properly evaluated the opinion of Dr. Toor, who

performed a one-time consultative examination in January 2015.

T. 84. The ALJ nonetheless discussed at length the subjective

statements Plaintiff made to Dr. Toor about Plaintiff’s symptoms,

treatment,    and    activities,    along     with     Dr.    Toor’s   recorded

observations during his examination. In finding that Dr. Toor’s

conclusions were “very vague,” the ALJ noted Dr. Toor failed to

indicate what specifically a moderate or severe limitation might be

or what could be too long for the Plaintiff to remain seated.

T. 84. This Court concludes that the ALJ’s analysis was entirely

consistent with the Regulations which require that he should not

rely heavily upon such a “vague and broad” opinion. See Winn v.

Colvin, 541 F. App’x 67, 69 (2d Cir. 2013). The ALJ’s finding that

Dr. Toor’s indication that pain would interfere with her balance

did   not   appear   “to   be   based   on   more    than    the   [Plaintiff’s]

                                        7
statements and refusal to participate fully in the evaluation,”

which was supported by the record. T. 84; see Dkt. 16-1, p. 16.

       The ALJ did not reject credible evidence of Plaintiff’s

physical limitations. The ALJ found that the record supported the

severe impairments of degenerative disc disease of the lumbar spine

and IBS and accounted for these physical impairments in the RFC

after thoroughly considering Plaintiff’s statements concerning her

impairments, the treatment record, and the opinion evidence. T. 81-

88. Based on all the evidence, the ALJ correctly found claimant

limited   to    a   range   of   light       work   as   defined    in   20    C.F.R.

404.1567(b) in which she could occasionally climb ramps and stairs;

never climb ladders, ropes, or scaffolds; and occasionally stoop,

kneel, crouch, and crawl. Claimant failed to meet her burden of

showing additional limitations.

       In formulating Plaintiff’s RFC, the ALJ properly relied on the

testimony of the vocational expert to find Plaintiff capable of a

significant number of jobs in the national economy. Plaintiff did

not challenge the vocational expert’s testimony.

  C. Appeals Council Review

       The new evidence submitted by Plaintiff to the Appeals Council

also    does    not   support     remand.       Plaintiff    argues         that    the

questionnaire of Dr. Koretz (which was completed after the date of

the ALJ’s      decision)    is   inconsistent       with   the     record     and   the

                                         8
regulations. The Appeals Council is required to review a case based

on   additional         evidence    if,    in     addition    to     meeting    other

requirements, that evidence relates to the period on or before the

date of the hearing decision and there is reasonable probability

that it would change the outcome of the decision. T. 1-2, 9; 20

C.F.R. § 404.970(a)(5). The Plaintiff must also show good cause for

not submitting the evidence sooner. 20 C.F.R. § 404.970(b). The

test is whether the relevant inquiry created by the new evidence

makes the ALJ’s decision contrary to the weight of the evidence.

Rutkowski v. Astrue, 368 F. App’x 226, 229 (2d Cir. 2010).

      A review of the record reveals that Dr. Koretz’s questionnaire

fails to undermine the ALJ’s decision even if taken at face value.

The record documents only one treatment visit with Dr. Koretz

during the relevant period in November 2014, more than a year and

a half before his finding of disability. T. 297-300. Dr. Koretz

provided no explanation for the stated disability onset date, nor

did he provide any medical basis for his findings. Tr. 14-15.

Without supporting evidence and explanation, it is proper for Dr.

Koretz’s opinion to be given less weight, particularly in the face

of   the   bulk    of    other   evidence       weighing    against   it,    such   as

Plaintiff’s       continued      ability   to    work   part-time,     the     imaging

studies of Plaintiff’s spine, and the recommendations of treatment

providers         of     conservative          treatment.      See     20       C.F.R.

                                           9
§ 404.1527(c)(3)(“The better an explanation a source provides for

an opinion, the more weight we will give that opinion.”).

  CONCLUSION

     For   the    foregoing   reasons,    the    Court    finds   that   the

Commissioner’s decision is not legally flawed and is based on

substantial      evidence.    Accordingly,      it   is    affirmed.     The

Commissioner’s motion for judgment on the pleadings is granted, and

the Plaintiff’s motion for judgment on the pleadings is denied. The

Clerk of Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.

                                         S/Michael A. Telesca

                                  ________________________________
                                  HONORABLE MICHAEL A. TELESCA
                                  United States District Judge


  Dated:          Rochester, New York
                  January 22, 2019




                                    10
